BRITT, Judge.
This case was before this court in July of 1973 when defendant appealed from the judgments imposed at his trial. In an opinion reported in 18 N.C. App. 722, 197 S.E. 2d 898 (1973), this court found no error in the trial. The Supreme Court denied certiorari. 284 N.C. 122, 199 S.E. 2d 661 (1973).
It is well settled in this jurisdiction that a motion for a new trial on the ground of newly discovered evidence is addressed to the discretion of the trial court, and its order denying the motion will not be disturbed unless abuse of discretion appears. 3 Strong, N. C. Index 2d, Criminal Law, § 131, page 53; State v. Dixon, 259 N.C. 249, 130 S.E. 2d 333 (1963); State v. Chambers, 14 N.C. App. 249, 188 S.E. 2d 54 (1972). A careful review of the record filed in this appeal, as well as the record filed in the former appeal, impels us to conclude that the trial court did not abuse its discretion in denying defendant’s motion for a new trial.
The order appealed from is
Affirmed.
Judges Hedrick and Carson concur.